      Case 1:20-cv-01840-DLC Document 15 Filed 09/09/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 CHARLES MICHAEL KEE,                 :
                                      :
                      Plaintiff,      :               20cv1840 (DLC)
                                      :
                -v-                   :                  MEMORANDUM
                                      :              OPINION AND ORDER
 UNITED STATES OF AMERICA,            :
                                      :
                      Defendant.      :
                                      :
 ------------------------------------ X

DENISE COTE, United States District Judge:

     Charles Michael Kee seeks for the third time the return of

seized property -- a gold watch, a beeper, a lighter, a wallet

with an identification card and papers, a hat, jewelry, keys, a

cellphone, and $2,000 in cash -- by filing a motion under

Federal Rule of Civil Procedure 41(g).       Kee filed this petition

on February 8, 2019. 1

     Kee sought this same relief in 2001, while the direct

appeal of his conviction was pending, and again in 2017.          The

Court denied the 2001 request.     See Kee v. United States, No.

01-CV-1657 (DLC), 2001 WL 897175, at *1 and n.2 (S.D.N.Y. Aug.

9, 2001) (“2001 Opinion”).     Kee withdrew the 2017 motion after



1 Kee filed this petition on in his closed criminal case in
February 2019. Kee’s petition is properly construed as a new
civil action in equity. Accordingly, on February 28, 2020 the
petition was opened as a new civil case and assigned the above-
captioned civil docket number.
        Case 1:20-cv-01840-DLC Document 15 Filed 09/09/20 Page 2 of 5



the Court directed Kee to either pay the relevant fees for

filing a new civil action or seek waiver of the fees by filing

an application for leave to proceed in forma pauperis (“IFP”)

and prisoner authorization.

       After a series of Orders were issued in the current action,

Kee executed the application for leave to proceed IFP and the

prisoner authorization.      The Government then opposed Kee’s

motion on July 10, 2020, arguing that Kee’s motion was untimely

and advising that the Government did not waive the statute of

limitations defense.      On July 13, the Court directed Kee to

submit any request for equitable tolling by August 21.            The July

13 Order instructed Kee to present any facts that excused his

delay in bringing this petition.         Kee responded on July 21. 2

       Under 28 U.S.C. § 2401(a), “every civil action commenced

against the United States shall be barred unless the complaint

is filed within six years after the right of action first

accrues.”    When a motion for the return of property is filed

“‘after the termination of criminal proceedings,’” this “six-

year catch-all statute of limitations for civil actions against

the federal government is applied.”         Bertin v. United States,

478 F.3d 489, 492–93 (2d Cir. 2007) (citing 28 U.S.C.

§ 2401(a)); Rufu v. United States, 20 F.3d 63, 65 (2d Cir. 1994)


2   The July 21 submission was docketed on July 29, 2020.
                                     2
      Case 1:20-cv-01840-DLC Document 15 Filed 09/09/20 Page 3 of 5



(holding that a motion for return of seized property after the

termination of criminal proceedings is a “civil complaint for

equitable relief”).    “[W]here (as here) there has been a related

criminal proceeding but no civil forfeiture proceeding, the

cause of action accrues at the end of the criminal proceeding

during which the claimant could have sought the return of his

property by motion, but neither sought such return nor received

his property.”   Frith v. United States, 268 F.R.D. 177, 180

(S.D.N.Y. 2010) (quoting Bertin, 478 F.3d at 493).

     As Kee’s criminal proceeding ended, at the latest, on

October 7, 2002, when the Supreme Court denied his petition for

a writ of certiorari, he had, at the latest, until October 7,

2008, to timely bring the present action under § 2401(a).             As a

claims-processing rule, however, untimeliness is an affirmative

defense subject to waiver and equitable tolling.         See Pino v.

Ryan, 49 F.3d 51, 53 (2d Cir. 1995).

     Because the Government has not waived the defense of

untimeliness, Kee must show that he is entitled to equitable

tolling.   A litigant seeking equitable tolling must establish

two elements: (1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood

in his way and prevented timely filing.       Bolarinwa v. Williams,




                                   3
      Case 1:20-cv-01840-DLC Document 15 Filed 09/09/20 Page 4 of 5



593 F.3d 226, 231 (2d Cir. 2010) (quoting Lawrence v. Florida,

549 U.S. 327, 336, (2007)).     Kee has shown neither.

     While his July 21 submission appears to assert that

equitable tolling would be appropriate, he does not explain how

he has been diligently pressing his rights, or why he is only

now bringing this claim.    Based on the record before the Court,

there are no facts that would suggest that his delay should be

excused.   Kee was aware of this claim as early as 2001.         See

2001 Opinion, 2001 WL 897175, at *1 and n.2.        He filed a

substantively identical motion as late as 2017, only to abandon

that claim.   He has offered no explanation or factual material

addressing his lack of diligence.

                              Conclusion

     The plaintiff’s February 28, 2020 motion for return of

property is denied as untimely.      The Clerk of Court shall enter

judgment for the defendant and dismiss the action.

Dated: New York, New York
       September 9, 2020

                                                DENISE COTE
                                       United States District Judge




                                   4
      Case 1:20-cv-01840-DLC Document 15 Filed 09/09/20 Page 5 of 5



Copy mailed to:
Charles Michael Kee (Register # 43930-054)
FCI Edgefield
Federal Correctional Institution
P.O. Box 725
Edgefield, SC 29824
